Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00041-CV

                       TEMPLETON MORTGAGE CORPORATION,
                                   Appellant

                                                v.

                                       Gary POENISCH,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 10-422-A
                        Honorable N. Keith Williams, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We order that appellee Gary Poenisch recover his costs of this appeal, if any, from appellant
Templeton Mortgage Corporation.

       SIGNED November 18, 2015.


                                                 _____________________________
                                                 Marialyn Barnard, Justice